Order entered October 16, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01086-CR
                                      No. 05-18-01087-CR
                                      No. 05-18-01088-CR

                         JUAN GUEVARA LAUREANO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 439th Judicial District Court
                                  Rockwall County, Texas
                    Trial Court Cause Nos. 2-16-209, 2-16-210 & 2-16-224

                                            ORDER
         The clerk’s records in the above appeals were filed October 2, 2018. Missing from the

clerk’s records in each of the above cases is the trial court’s charge to the jury on

guilt/innocence. See TEX. R. APP. P. 34.5(a)(4) (clerk’s record must include copies of trial

court’s charge—guilt/innocence and punishment). We ORDER Rockwall County District Clerk

Lea Carlson to file supplemental clerk’s records containing the trial court’s charge to the jury on

guilt/innocence in each of the above appeals WITHIN FOURTEEN DAYS of the date of this

order.


                                                      /s/   LANA MYERS
                                                            JUSTICE